Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 1 of 11 Page ID #:990



  1   XAVIER BECERRA
      Attorney General of California
  2   MARK R. BECKINGTON
      Supervising Deputy Attorney General
  3   PETER H. CHANG
      Deputy Attorney General
  4   State Bar No. 241467
       455 Golden Gate Avenue, Suite 11000
  5    San Francisco, CA 94102-7004
       Telephone: (415) 703-5939
  6    Fax: (415) 703-1234
       E-mail: Peter.Chang@doj.ca.gov
  7   Attorneys for Alex Padilla, in his official
      capacity as California Secretary of State
  8

  9                      IN THE UNITED STATES DISTRICT COURT
 10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11

 12
      EMIDIO "MIMI" SOLTYSIK;                           Case No.: 2:15-cv-7916
 13   JENNIFER MCCLELLAN,
                                                  DEFENDANT’S ANSWER TO
 14                                   Plaintiffs, COMPLAINT FOR
                                                  DECLARATORY AND
 15                v.                             INJUNCTIVE RELIEF
 16
      ALEX PADILLA, in only his official
 17   capacity as Secretary of State; DEAN
      LOGAN, in only his official capacity
 18   as Registrar-Recorder / County Clerk
      of the County of Los Angeles,
 19
                                    Defendants,
 20

 21   CALIFORNIANS TO DEFEND THE
      OPEN PRIMARY,
 22
                          Intervenor-Defendant.
 23

 24

 25        Defendant Alex Padilla, in his official capacity as California Secretary of State
 26   submits this Answer in response to Plaintiffs’ Complaint for Declaratory and
 27   Injunctive Relief (“Complaint”) (Dkt. 1). Defendant answers, in paragraphs that
 28   correspond to the Complaint’s paragraphs, as follows:
                                                    1
                                               Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 2 of 11 Page ID #:991



  1        1.   Defendant admits that Proposition 14 changed the primary election
  2   system for certain congressional and state elective offices by allowing any voter to
  3   vote for any candidate regardless of the voter or the candidate’s party registration, if
  4   any. Defendant admits that, for each office, the two candidates with the highest
  5   number of votes in the primary election advance to compete in the general election.
  6   Defendant admits that, under this system, political parties do not nominate
  7   candidates for the general election. To the extent that the allegations contained in
  8   paragraph 1 are Plaintiffs’ characterization of its case and conclusions of law, no
  9   answer is required. Except as specifically admitted, Defendant denies the
 10   remaining allegations in paragraph 1.
 11        2.   Defendant denies the allegations in the first sentence of paragraph 2.
 12   Defendant lacks sufficient knowledge or information to form a belief as to the truth
 13   of the allegations in second sentence of paragraph 2, and on that basis denies them.
 14   Except as specifically admitted, Defendant denies the remaining allegations in
 15   paragraph 2.
 16        3.   Defendant lacks sufficient knowledge or information to form a belief as
 17   to the truth of the allegations in paragraph 3, and on that basis denies them.
 18        4.   Defendant lacks sufficient knowledge or information to form a belief as
 19   to the truth of the allegations in first sentence of paragraph 4, and on that basis
 20   denies them. Defendant admits that California Elections Code § 5100 provides the
 21   conditions by which a party is qualified to participation in a primary election. The
 22   California Elections Code speaks for itself. Defendant denies the remaining
 23   allegations in paragraph 4.
 24        5.   Defendant denies the allegations in paragraph 5.
 25        6.   To the extent that the allegations contained in paragraph 6 are Plaintiffs’
 26   characterization of its case and conclusions of law, no answer is required. To the
 27   extend answer is required, Defendant denies the allegations.
 28
                                                  2
                                               Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 3 of 11 Page ID #:992



  1        7.   To the extent that the allegations contained in paragraph 7 are Plaintiffs’
  2   characterization of its case and conclusions of law, no answer is required. To the
  3   extend answer is required, Defendant denies the allegations.
  4        8.   To the extent that the allegations contained in paragraph 8 are Plaintiffs’
  5   characterization of its case and conclusions of law, no answer is required. To the
  6   extend answer is required, Defendant denies the allegations.
  7        9.   Defendant denies the allegations in paragraph 9.
  8        10. Defendant admits that Plaintiffs filed this Complaint, which speaks for
  9   itself. Defendant denies the remaining allegations in paragraph 10.
 10                             JURISDICTION AND VENUE
 11        11. Defendant denies the allegations in paragraph 11.
 12        12. Defendant admits that, if the Court has jurisdiction over Plaintiffs’
 13   claims, venue is proper in this District. Except as specifically admitted, Defendant
 14   denies the remaining allegations in paragraph 12.
 15                                         PARTIES
 16        13. Defendant lacks sufficient knowledge or information to form a belief as
 17   to the truth of the allegations in paragraph 13, and on that basis denies them.
 18        14. Defendant lacks sufficient knowledge or information to form a belief as
 19   to the truth of the allegations in paragraph 14, and on that basis denies them.
 20        15. Defendant admits that Alex Padilla is the California Secretary of State.
 21   He admits that he administers and enforces certain provisions of the California
 22   Elections Code. Defendant admits that he certifies the results of state and federal
 23   election contests in California. Except as specifically admitted, Defendant denies
 24   the remaining allegations in paragraph 15.
 25        16. Defendant admits that Dean Logan is Los Angeles County’s Registrar-
 26   Recorder/County Clerk. Defendant admits that Dean Logan in his official capacity
 27   administers certain aspects of the primary election for the office of State Assembly
 28   members in Los Angeles County. Defendant lacks sufficient knowledge or
                                                 3
                                              Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 4 of 11 Page ID #:993



  1   information to form a belief as to the truth of the remaining allegations in paragraph
  2   16, and on that basis denies them.
  3                                  STATEMENT OF FACTS
  4        17. To the extent that the allegations contained in paragraph 17 are Plaintiffs’
  5   characterization of its case and conclusions of law, no answer is required.
  6   Defendant admits that prior to the passage of Proposition 14, qualified political
  7   parties nominated candidates for the general election by way of primary elections.
  8   Defendant admits that the rules of each qualified political party determined in part
  9   who may vote on the party’s nominee. Defendant denies the remaining allegations
 10   of paragraph 17.
 11        18. Defendant admits that the State has an interest in ensuring that political
 12   parties qualified to participate in primary elections have a modicum of voter
 13   support. The California Elections Code speaks for itself. To the extent that the
 14   allegations contained in paragraph 18 are Plaintiffs’ characterization of its case and
 15   conclusions of law, no answer is required. Defendant denies the remaining
 16   allegations of paragraph 18.
 17        19. The California Elections Code speaks for itself. To the extent that the
 18   allegations contained in paragraph 19 are Plaintiffs’ characterization of its case and
 19   conclusions of law, no answer is required. Defendant denies the remaining
 20   allegations in paragraph 19.
 21        20. Defendant admits that, in 2010, the State Legislature referred Proposition
 22   14 to the voters and Proposition 14 was passed by voters. Defendant admits that
 23   the Legislature passed Senate Bill 6 to implement Proposition 14. To the extent
 24   that the allegations contained in paragraph 20 are Plaintiff’s characterizations of its
 25   case and conclusions of law, no answer is required. Except as specifically
 26   admitted, Defendant denies the remaining allegations in paragraph 20.
 27

 28
                                                 4
                                              Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 5 of 11 Page ID #:994



  1         21. Defendant admits that Proposition 14 amended Sections 5 and 6 of
  2   Article II of the California Constitution, which speaks for itself. Except as
  3   specifically admitted, Defendant denies the remaining allegations in paragraph 21.
  4         22. The California Elections Code speaks for itself. Except as specifically
  5   admitted, Defendant denies the remaining allegations in paragraph 22.
  6         23. The California Constitution and Elections Code speak for themselves.
  7   To the extent that the allegations contained in paragraph 23 are Plaintiff’s
  8   characterizations of its case and conclusions of law, no answer is required. Except
  9   as specifically admitted, Defendant denies the remaining allegations in paragraph
 10   23.
 11         24. Defendant denies that the referenced document is available at the cited
 12   internet address. Defendant admits the remaining allegations in paragraph 24.
 13         25. California Elections Code section 8002.5(d) speaks for itself. Defendant
 14   admits that an individual does not need to belong in a qualified political party to be
 15   a candidate in the primary election for voter-nominated offices. Except as
 16   specifically admitted, Defendant denies the remaining allegations in paragraph 25.
 17         26. Defendant admits that, after the effective date of Proposition 14, any
 18   candidate for statewide, legislative, or congressional offices may be placed on the
 19   primary election ballot by filing a declaration of candidacy, nomination papers with
 20   up to 100 voter signatures, and paying a filing fee. Except as specifically admitted,
 21   Defendant denies the remaining allegations in paragraph 26.
 22         27. Defendant admits that the top-two primary election system applies only
 23   to statewide, legislative, and congressional offices. Defendant admits that
 24   presidential elections and party leadership elections operate differently. Except as
 25   specifically admitted, Defendant denies the remaining allegations in paragraph 27.
 26         28. The California Elections Code speaks for itself. Defendant admits that
 27   California Elections Code section 5100 is in effect. Defendant admits that
 28   California Elections Code section 5100 was not amended by Proposition 14.
                                                 5
                                              Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 6 of 11 Page ID #:995



  1   Except as specifically admitted, Defendant denies the remaining allegations in
  2   paragraph 28.
  3        29. Proposition 14 and the California Elections Code speak for themselves.
  4   Except as specifically admitted, Defendant denies the remaining allegations in
  5   paragraph 29.
  6        30. The California Elections Code speaks for itself. Except as specifically
  7   admitted, Defendant denies the remaining allegations in paragraph 30.
  8        31.   The California Elections Code speaks for itself. Except as specifically
  9   admitted, Defendant denies the remaining allegations in paragraph 31.
 10        32. Defendant lacks sufficient knowledge or information to form a belief as
 11   to the truth of the allegations in the first sentence of paragraph 32, and on that basis
 12   denies them. Defendant denies the remaining allegations in paragraph 32.
 13        33. Defendant lacks sufficient knowledge or information to form a belief as
 14   to the truth of the allegations in paragraph 33, and on that basis denies them.
 15        34. Defendant lacks sufficient knowledge or information to form a belief as
 16   to the truth of the allegations in paragraph 34, and on that basis denies them.
 17        35. Defendant lacks sufficient knowledge or information to form a belief as
 18   to the truth of the allegations in paragraph 35, and on that basis denies them.
 19        36. Defendant lacks sufficient knowledge or information to form a belief as
 20   to the truth of the allegations in the first sentence of paragraph 36, and on that basis
 21   denies them. The cited case speaks for itself. To the extent that the allegations
 22   contained in paragraph 36 are Plaintiff’s characterizations of its case and
 23   conclusions of law, no answer is required. Except as specifically admitted,
 24   Defendant denies the remaining allegations in paragraph 36.
 25        37. Defendant lacks sufficient knowledge or information to form a belief as
 26   to the truth of the allegations in paragraph 37, and on that basis denies them.
 27        38. Defendant lacks sufficient knowledge or information to form a belief as
 28   to the truth of the allegations in paragraph 38, and on that basis denies them.
                                                  6
                                               Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 7 of 11 Page ID #:996



  1        39. Defendant lacks sufficient knowledge or information to form a belief as
  2   to the truth of the allegations in paragraph 39, and on that basis denies them.
  3        40. Defendant denies the allegations in the first sentence of paragraph 40.
  4   Defendant lacks sufficient knowledge or information to form a belief as to the truth
  5   of the allegations in the second sentence of paragraph 40, and on that basis denies
  6   them. Except as specifically admitted, Defendant denies the remaining allegations
  7   in paragraph 40.
  8        41. Defendant lacks sufficient knowledge or information to form a belief as
  9   to the truth of the allegations in paragraph 41, and on that basis denies them.
 10        42. Defendant lacks sufficient knowledge or information to form a belief as
 11   to the truth of the allegations in paragraph 42, and on that basis denies them.
 12        43. Defendant lacks sufficient knowledge or information to form a belief as
 13   to the truth of the allegations in paragraph 43, and on that basis denies them.
 14        44. Defendant lacks sufficient knowledge or information to form a belief as
 15   to the truth of the allegations in paragraph 44, and on that basis denies them.
 16        45. Defendant lacks sufficient knowledge or information to form a belief as
 17   to the truth of the allegations in paragraph 45, and on that basis denies them.
 18        46. Defendant denies the allegations in paragraph 46.
 19        47. Defendant denies the allegations in paragraph 47.
 20        48. Defendant denies the allegations in paragraph 48.
 21        49. To the extent that the allegations contained in paragraph 49 are Plaintiff’s
 22   characterizations of its case and conclusions of law, no answer is required.
 23   Defendant lacks sufficient knowledge or information to form a belief as to the truth
 24   of the allegations in paragraph 49, and on that basis denies them. Except as
 25   specifically admitted, Defendant denies the remaining allegations in paragraph 49.
 26        50. The California Elections Code speaks for itself. Except as specifically
 27   admitted, Defendant denies the remaining allegations in paragraph 50.
 28        51. Defendant denies the allegations in paragraph 51.
                                                 7
                                              Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 8 of 11 Page ID #:997



  1        52. Defendant lacks sufficient knowledge or information to form a belief as
  2   to the truth of the allegations in the first sentence of paragraph 52, and on that basis
  3   denies them. Defendant denies the remaining allegations in paragraph 52.
  4        53. Defendant denies the allegations in paragraph 53.
  5        54. Proposition 14 and the Ninth Circuit’s opinion in Chamness v. Bowen
  6   speak for themselves. To the extent that the allegations contained in paragraph 54
  7   are Plaintiff’s characterizations of its case and conclusions of law, no answer is
  8   required. Except as specifically admitted, Defendant denies the remaining
  9   allegations in paragraph 54.
 10        55. Defendant denies the allegations in the first sentence of paragraph 55.
 11   The cited case speaks for itself. Except as specifically admitted, Defendant denies
 12   the remaining allegations in paragraph 55.
 13        56. Defendant denies the allegations in the first sentence of paragraph 56.
 14   The cited case speaks for itself. Except as specifically admitted, Defendant denies
 15   the remaining allegations in paragraph 56.
 16        57. Defendant lacks sufficient knowledge or information to form a belief as
 17   to the truth of the allegations in paragraph 57, and on that basis denies them.
 18        58. Defendant lacks sufficient knowledge or information to form a belief as
 19   to the truth of the allegations in paragraph 58, and on that basis denies them.
 20        59. Defendant lacks sufficient knowledge or information to form a belief as
 21   to the truth of the allegations in paragraph 59, and on that basis denies them.
 22        60. Defendant lacks sufficient knowledge or information to form a belief as
 23   to the truth of the allegations in of paragraph 60, and on that basis denies them.
 24        61. Assembly Bill 1413 and its legislative history speak for themselves.
 25   Defendant denies the remaining allegations of paragraph 61.
 26        62. Defendant denies the allegations in paragraph 62.
 27        63. Defendant lacks sufficient knowledge or information to form a belief as
 28   to the truth of the allegations in of paragraph 63, and on that basis denies them.
                                                  8
                                               Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 9 of 11 Page ID #:998



  1        64. Assembly Bill 1413 and its legislative history speak for themselves.
  2   Defendant denies the remaining allegations of paragraph 64.
  3        65. Defendant denies the allegations in paragraph 65.
  4                               FIRST CAUSE OF ACTION
  5        66. Defendant incorporates by reference his response to each of the
  6   allegations in Paragraphs 1 through 65 as if fully set forth herein.
  7        67. Defendant denies the allegations of paragraph 67.
  8        68. Defendant denies the allegations of paragraph 68.
  9        69. Defendant denies the allegations of paragraph 69.
 10        70. Defendant denies the allegations of paragraph 70.
 11                             SECOND CAUSE OF ACTION
 12        71. Defendant incorporates by reference his response to each of the
 13   allegations in Paragraphs 1 through 70 as if fully set forth herein.
 14        72. Defendant denies the allegations of paragraph 72.
 15        73. Defendant denies the allegations of paragraph 73.
 16                              THIRD CAUSE OF ACTION
 17        74. Defendant incorporates by reference his response to each of the
 18   allegations in Paragraphs 1 through 73 as if fully set forth herein.
 19        75. Defendant denies the allegations of paragraph 75.
 20        76. Defendant denies the allegations of paragraph 76.
 21        Defendant further denies that Plaintiffs are entitled to the relief set forth in
 22   their requests for relief immediately following paragraph 76, or to any relief
 23   whatsoever.
 24        In addition, without admitting any allegations contained in the Complaint,
 25   Defendant asserts the following defenses based on information and belief:
 26                           FIRST AFFIRMATIVE DEFENSE
 27        The Complaint, and the claims for relief alleged therein, fails to state facts
 28   sufficient to constitute a cause of action.
                                                    9
                                               Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 10 of 11 Page ID #:999



   1                         SECOND AFFIRMATIVE DEFENSE
   2        The Complaint, and any cause of action alleged therein, is barred because no
   3   actual controversy exists between the parties.
   4                          THIRD AFFIRMATIVE DEFENSE
   5        Plaintiffs’ claims in this action are barred in that they do not have standing to
   6   bring them.
   7                         FOURTH AFFIRMATIVE DEFENSE
   8        Defendant has not knowingly or intentionally waived any applicable
   9   affirmative defense. Defendant reserves the right to assert and rely upon other such
  10   defenses as may become available or apparent during discovery proceedings or as
  11   may be raised or asserted by others in this case, and to amend their answer and/or
  12   affirmative defenses accordingly. Defendant further reserves the right to amend
  13   this answer to delete affirmative defenses that are determined to not be applicable
  14   after subsequent discovery.
  15

  16        WHEREFORE, Defendant prays that:
  17       1.    Plaintiffs take nothing by reason of the Complaint;
  18       2.    Judgment be entered in favor of Defendant;
  19       3.    Defendant be awarded his costs incurred in defending this action; and
  20       4.    Defendant be awarded such further relief that the Court may deem just
  21   and proper.
  22

  23

  24

  25

  26

  27

  28
                                                 10
                                               Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
Case 2:15-cv-07916-AB-GJS Document 77 Filed 04/09/19 Page 11 of 11 Page ID #:1000



    1   Dated: April 9, 2019                      Respectfully submitted,
    2                                             XAVIER BECERRA
                                                  Attorney General of California
    3                                             MARK R. BECKINGTON
                                                  Supervising Deputy Attorney General
    4
                                                  /s/ Peter H. Chang
    5
                                                  PETER H. CHANG
    6                                             Deputy Attorney General
                                                  Attorneys for Alex Padilla, in his
    7                                             official capacity as California
                                                  Secretary of State
    8

    9
        SA2015105429
   10   21408168.doc
   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             11
                                           Def. Padilla Answer to Complaint (2:15-cv-07916-AB (GJSx))
